COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-431-CV
 
IN RE DAVID MICHAEL SHEID                                                   RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that the petition is moot
because the trial court granted relator=s bill
of review in the underlying proceeding. 
Accordingly, relator=s
petition for writ of mandamus is dismissed as moot.
 
PER CURIAM
 
 
PANEL: 
MCCOY, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: 
January 20, 2009




    [1]See
Tex. R. App. P. 47.4.